Citation Nr: 1128116	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee degenerative joint disease and scar on the left shin.

2.  Entitlement to an initial compensable evaluation for a scar on the left shin.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The issue of entitlement to a total rating for compensation based upon individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in April 2011.  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

In an April 2008 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he would like to withdraw the appeal for the issues of entitlement to higher initial evaluations for his scar on the left shin and for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issues of entitlement to higher initial evaluations for his scar on the left shin and for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).

In this case, prior to the promulgation of a decision, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in April 2008 indicating that his ratings for his scar and PTSD satisfied his appeal.  He requested that those two issues be closed out.  As such, the Veteran has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The issues of entitlement to higher initial evaluations for his scar on the left shin and for PTSD are dismissed.


REMAND

The Board finds that clarification is needed regarding the Veteran's VA treatment in the 1970s for back pain.  In a VA Form 21-526, Veteran's Application for Compensation or Pension, received in December 2005, when asked when he had been treated for lower and upper back problems, the Veteran wrote, "70's  76/77/78" at Davis Park, Rhode Island (a VA facility).  See id. at Part B, Section I.  In January 2006, the RO requested treatment records from 1976 to 1978 from the Providence, Rhode Island, VA Medical Center.  See VA Form 10-7131.  However, that facility responded that there were no records of treatment.  Id.  

Nevertheless, in the August 2008 statement of accredited representative in appealed case, the Veteran's representative stated that the Veteran had been treated at the Davis Park, Rhode Island, facility "in 1970 [in the] emergency room" for back problems.  Id. on page 3.  The Board is unsure whether the representative received this information from the Veteran or whether he misconstrued the Veteran's facts in the VA Form 21-526.  As a result, the Board finds a remand is necessary for the Veteran to clarify if he received treatment for his low back prior to 1976 at the Rhode Island facility, as VA limited its request for medical records from 1976 to 1978.  If the Veteran received treatment prior to 1976, then the RO should make an additional request for those treatment records from the Providence, Rhode Island, VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should write to the Veteran and ask him to clarify the approximate time period when he received treatment at the Davis Park, Rhode Island, VA facility.

2.  If the Veteran responds that he received treatment at that facility outside of the 1976 to 1978 time frame, the RO/AMC should attempt to obtain the treatment records for that time period from VA Medical Center in Providence, Rhode Island.  

3.  If VA is unable to obtain the records, it should make a formal finding as to the existence or unavailability of the records in compliance with 38 C.F.R. § 3.159(c)(2) (2010).  

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed to the extent possible, the case should be reviewed by the RO on the basis of additional evidence, if applicable.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

